Citation Nr: 0719575	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to a higher disability rating for status-
post coronary artery bypass grafting, with history of 
hypertension and angina, evaluated as 30-percent disabling 
from January 1, 2002 to March 1, 2004, and as 60-percent 
disabling from March 2, 2004 onwards. 

2.	Entitlement to a rating higher than 30 percent for 
restrictive pulmonary disease.


REPRESENTATION

Appellant represented by:	Mr. Allen Wilson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Cleveland, 
Ohio, which increased from 0 to 30 percent the rating for 
restrictive pulmonary disease, retroactively effective as of 
August 18, 2000.  That decision also continued the 30 percent 
rating for status-post coronary artery bypass grafting, with 
history of hypertension and angina -- since January 1, 2002.  

Subsequently, in January 2004, the veteran's claims file (c-
file) was transferred to the RO in Baltimore, Maryland.

In September 2004, to support his claim, the veteran 
testified at a hearing in Washington, DC, before a Veterans 
Law Judge (VLJ) of the Board.  Then in   March 2005, the 
Board remanded this case to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.) for further 
development and consideration.

Through a June 2006 rating decision (of the Baltimore RO, 
where the AMC had temporarily sent the file), the rating for 
the veteran's service-connected cardiovascular disability was 
increased to 60 percent, as of March 2, 2004.  
Notwithstanding this incremental increase in compensation -- 
and as well,             that originally provided for his 
respiratory condition as noted above, the veteran has 
continued the appeal for still higher ratings for these 
service-connected disabilities.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).  

Thereafter, in March 2007 letter, the Board informed the 
veteran that the VLJ who had conducted the September 2004 
hearing was no longer employed by the Board, so he had the 
option of having another hearing before the VLJ who would 
ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2006).  
The veteran responded later that month that he did not want 
an additional hearing.  

Based upon the current medical findings on record, the Board 
has determined that a decision is warranted on the veteran's 
claim for an increased rating for status-post coronary artery 
bypass grafting.  Unfortunately, though, since the additional 
claim pertaining to the disability rating for his service-
connected respiratory disorder requires further development 
before being decided, it is again being remanded to the RO 
via the AMC in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate the claim on appeal for 
an increased rating for status-post coronary artery bypass 
grafting, and apprised of the procedures for obtaining that 
supporting evidence and information.  Moreover, VA has 
fulfilled its duty to assist him in obtaining all relevant 
evidence necessary for an equitable disposition of this 
claim.

2.	For the time period from January 1, 2002 to March 1, 2004, 
the veteran's  service-connected cardiovascular disorder was 
manifested by evidence of more than one episode of acute 
congestive heart failure in the past year.  

3.	Between March 2, 2004 to September 13, 2004, there was no 
indication of any components of the highest available 100 
percent rating having been met, based on the presence of 
chronic congestive heart failure, workload of 3 METs or less 
and associated symptoms, or left ventricular dysfunction with 
an ejection fraction of  less than 30 percent.             


4.	On September 14, 2004, the veteran was admitted to a 
private hospital for a subsequent coronary artery surgery.  
Based on the applicable rating criteria, a total evaluation 
would remain in effect for three-months after hospital 
admission.

5.	Since December 15, 2004, the veteran has not been shown to 
have had chronic congestive heart failure, workload of 3 METs 
or less and associated symptoms,        or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.             


CONCLUSIONS OF LAW

1.	The criteria are met for a 60 percent rating, but no 
higher, for status-post coronary artery bypass grafting, with 
history of hypertension and angina, from January 1, 2002 to 
March 1, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002);            38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 4.104, Diagnostic Code (DC) 
7017 (2006). 

2.	The criteria are not met for a rating higher than 60 
percent for status-post coronary artery bypass grafting, with 
history of hypertension and angina,           from March 2, 
2004 to September 13, 2004.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 4.104, DC 7017 (2006). 

3.	But the criteria are met for a temporary 100 percent 
rating for status-post coronary artery bypass grafting, with 
history of hypertension and angina,           from September 
14, 2004 up until December 14, 2004.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 4.104, DC 7017 
(2006). 

4.	The criteria are not met for a rating higher than 60 
percent for status-post coronary artery bypass grafting, with 
history of hypertension and angina,           from December 
15, 2004 onwards.  38 U.S.C.A. §§ 1155, 5103A, 5107(b)          
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10; 4.104, DC 7017 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a already service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of  the claim as reasonably contemplated by the application.  
This includes notice that  a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that          the claimant 
could submit (or ask VA to obtain) that are relevant to 
establishing           a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above-referenced principles pertaining 
to the comprehensive degree of VCAA notice that is to be 
provided to a claimant for VA compensation or other benefits, 
appropriate measures have been undertaken to apprise the 
veteran of the significance of the VCAA's duty to notify and 
assist to the evidentiary development of his claim for an 
increased rating for his service-connected cardiovascular 
disability.  The requisite VCAA notification and assistance 
in this case would necessarily pertain only to those time 
periods under review for which  an increased rating is being 
denied.  As for the timeframe for which a temporary 100 
percent rating is being awarded, from September 14, 2004 
through      December 14, 2004, since this represents the 
maximum level of compensation,           the issue of VCAA 
compliance does not need to be resolved, inasmuch as any 
deficiency in this regard would constitute no more than 
harmless error.                     See Bernard v. Brown, 
4 Vet. App. 384 (1993).  See, too, Mayfield, 19 Vet. App.    
at 103, rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed,               20 Vet. App. 537 (2006).
Concerning, initially, the content of the VCAA notice 
provided to the veteran on  the remaining portion of his 
claim for an increased rating, through issuance of several 
VCAA notice letters, as well as the January 2004 statement of 
the case (SOC) and subsequent supplemental SOC (SSOCs), the 
requirements for          content-specific notice as set 
forth in the Pelegrini II decision have effectively   been 
met.  Through a May 2005 notice letter, the veteran was 
informed of some of the procedures by means of which he could 
identify, and/or directly provide additional evidence, 
including VA and private treatment records.  A more 
comprehensive letter sent in November 2005 informed him of 
the general type of evidence of assistance to his claim, 
i.e., that which demonstrated an increase in severity of his 
condition.  The January 2004 SOC and later SSOCs included 
more detailed citation to and explanation of the applicable 
rating criteria. Also,              the November 2005 
correspondence then set forth explanation as to the mutual 
responsibility between VA and the veteran himself to obtain 
further relevant evidence -- including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Enclosed was a copy of VA Form 21-4142 
(medical authorization and release form) upon which he could 
identify further sources of evidence from private treatment 
sources.  Based on the above notice documents, the first 
three elements specified under the Pelegrini II decision for 
comprehensive notice were satisfied.

Additionally, the January 2006 correspondence included 
language requesting that if the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send it to the Baltimore RO (where his claims file 
had been temporarily transferred by the AMC).  The veteran 
was further notified that if he had any other evidence or 
information which he believed would support his claim, to 
notify that agency.  So the fourth and final element of VCAA 
notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
June 2006 informing him of the holding in the Dingess/Hartman 
decision.  He has thus received detailed notice concerning 
both the disability rating and effective date elements of his 
claim.
Following consideration of the content of the notice 
provided, there is also           the requirement that the 
relevant notice information must have been issued to          
the veteran in a timely manner.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice a 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
case, the timing of the issuance of       the relevant VCAA 
notice letters, dated from May 2005 through January 2006,           
clearly preceded the August 2002 rating decision on appeal.  
The first correspondence that mentioned the holding in the 
Dingess/Hartman decision,         also was issued in June 
2006.  So these letters did not comport with the definition 
prescribed above of timely notice.

This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claim, such that any defect in the timing of the notice did 
not have any detrimental impact upon the continuing 
adjudication       of it.  Following the most recently issued 
letter in January 2006 that addressed the four elements of 
content-specific notice from the Pelegrini II decision, the 
veteran had ample opportunity to respond with additional 
evidence or argument prior to the June 2006 SSOC continuing 
the denial of his claim, and October 2006 recertification of 
this case to the Board.  During this additional timeframe 
within which to submit evidence, the veteran underwent VA 
cardiovascular examination which yielded several findings 
essential to rating his condition.  There is no indication 
from the veteran himself, nor does the record otherwise 
suggest,               that there are additional relevant 
treatment records or other evidence that has             not 
yet been obtained.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)   (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Likewise, the timing of events whereby notice of the 
Dingess/Hartman decision was sent, through a June 2006 letter 
(as an addendum to a letter sent primarily for the purpose of 
notifying him of a recent RO rating decision) did not result 
in any identifiable detrimental impact.  This correspondence 
informed him of the significance of the Dingess/Hartman 
holding, and that he could submit any pertinent additional 
evidence to the RO.  The veteran has not since provided or 
identified further relevant evidence.  Of relevance to this 
particular instance,             through the Court's decision 
in Prickett v. Nicholson, in a footnote to that opinion, it 
was suggested that failure to submit any additional evidence 
following proper notice may constitute a waiver of 
readjudication, or otherwise render the error harmless.  See 
Prickett, 20 Vet. App. at 377, fn. 2.  Cf. Medrano v. 
Nicholson,     No. 04-1009 (U.S. Vet. App. Apr. 23, 2007) 
(where after VA provides a        content-compliant VCAA 
notice (on all requisite notice elements)-albeit in an 
untimely manner-and a claimant subsequently informs VA that 
there is no further evidence to submit, the failure by the RO 
to conduct a subsequent readjudication     is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).  In any event, 
even prior to the eventual notification of the 
Dingess/Hartman holding in this instance, the RO provided 
sufficient notice of this information through other notice 
documents of record -- this includes        the SOC which 
identified the applicable diagnostic codes that directly 
warranted consideration in evaluating his disability, and the 
remaining evidence required to meet the criteria for a higher 
rating under those provisions.   

Thus, for the reasons stated, the Board finds that regardless 
of the timing of the notification as to the provisions of the 
VCAA, the veteran has been afforded              "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006).  

Moreover, in considering and adjudicating the veteran's claim 
on appeal,                  VA has undertaken appropriate 
action to comply with the duty to assist him.       
This has included obtaining the veteran's outpatient and 
hospitalization records from VA medical facilities, and 
relevant records from several sources of private medical 
treatment.  He has also undergone VA examinations in 
connection with   the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).                To 
support his claim, the veteran has provided additional 
private treatment records, and several personal statements on 
his behalf.  He also provided testimony at a hearing in 
Washington, D.C. before a VLJ of the Board.  38 C.F.R. § 
20.702(a).

In sum, the record reflects that the facts pertinent to the 
veteran's claim has been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,                the disorder and reports 
of rating examinations are to be viewed in relation to the 
whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disorder of status-post 
coronary artery bypass grafting, with history of hypertension 
and angina, by way of relevant procedural history, had at one 
point been rated at the 100-percent level for the time period  
from January 28, 1998 up until January 1, 2002, under the 
provisions of 38 C.F.R.  § 4.104, DC 7017, following his 
convalescence from coronary bypass surgery.  Subsequently, 
through decisions provided from the various ROs that have 
evaluated his condition, this disability rating was adjusted 
to the 30-percent level for            the period from 
January 1, 2002 to March 1, 2004; and the 60-percent level 
from March 2, 2004 onwards. 

Of preliminary consideration, the rating decision that 
decreased from 100 to           30 percent the rating for his 
cardiovascular disorder as of January 1, 2002,    through a 
prior September 2001 RO decision, did so by means of 
operation of law, inasmuch as the applicable criteria at DC 
7017 specifically sets forth that a           100 percent 
rating for convalescence is to temporarily remain in effect 
for         three months following hospital admission for 
surgery.  (To the extent that             the veteran 
actually received such rating for nearly four years, this 
would appear even to represent a greater benefit than the 
regulation expressly authorizes.)          Since the 
applicable rating criteria itself prescribed a designated 
duration period under the circumstances, there is no 
consequent issue raised of reduction in rating, and it 
follows, any requirement of adherence to 38 C.F.R. § 3.105(e) 
pertaining to the procedural steps for effecting such a 
reduced rating.  See Rossiello v. Principi,           3 Vet. 
App. 430 (1992) (holding that a 100 percent rating for 
mesothelioma ceased to exist by operation of law and did not 
warrant reduction in rating because             the 
applicable Diagnostic Code involved contained a temporal 
element for that              100 percent rating).     

Pursuant to DC 7017, a 100 percent rating is warranted for 
three months following hospital admission for surgery.  
Additionally, a 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs (metabolic 
equivalents)  or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or;                      left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.             A 60 percent rating is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or;         left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.                   
A 30 percent rating is warranted where there is a workload of 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness,         or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating is warranted for workload greater than 7 METs but not 
greater than 10 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  See 38 C.F.R. § 4.104,        DC 7017.

Also, as provided under 38 C.F.R. § 4.104, one MET (metabolic 
equivalent)            is the energy cost of standing quietly 
at rest and represents an oxygen uptake of        3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs    at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness,         or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).

In addition to the preceding rating criteria, VA recently 
revised the regulation that pertains to the evaluation of 
specified cardiovascular disorders, to consist of those rated 
under DCs 7000 through 7007, 7011, and 7015 through 7020 -- 
effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 
(Sept. 7, 2006), to be codified later at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions:  
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.             (2) 
Even if the requirement for a 10 percent rating (based on the 
need for continuous medication) or a 30 percent rating (based 
on the presence of cardiac hypertrophy or dilatation) is met, 
MET testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.                     (3) If left ventricular 
ejection fraction (LVEF) testing is not of record, evaluation 
should be based on alternative criteria unless the examiner 
states that the LVEF test is needed in a particular case 
because the available medical information does not 
sufficiently reflect the severity of the veteran's 
cardiovascular disability.

Moreover, the revised regulation added a new "Note (3)" to 
38 C.F.R. § 4.104,     DC 7101 for hypertensive vascular 
disease, stating that hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  

Generally, when a law or regulation changes during the 
pendency of a claim,      VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim -- however, if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  And though      the veteran 
has not yet received notice of these provisions, as explained 
below,   they could not realistically result in any higher 
rating than that awarded for the relevant time frames; hence, 
the absence of such notice was merely harmless error.  
See Bernard, 4 Vet. App. at 384 (if the Board addresses an 
issue not first considered by the RO, the Board must discuss 
whether this is prejudicial to the veteran).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 C.F.R. 
§ 4.3.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) ("the VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine").





Analysis

A.	January 1, 2002 to March 1, 2004

During this initial timeframe at issue, the veteran's 
condition of status-post  coronary artery bypass grafting 
(with a history of hypertension and angina)          was 
evaluated at the 30-percent level.  This followed the RO's 
adjustment of         his disability rating from 100 to 30 
percent, consistent with the provisions                   of 
38 C.F.R. § 4.104, DC 7017, due to the expiration of the 
three-month period since his January 1998 coronary bypass 
surgery.  As indicated, he actually received a 100 percent 
rating on this basis for approximately four-years.  For the 
time period after convalescence from surgery, under DC 7017 a 
disability rating is determined based upon the objective 
symptoms and applicable testing results. 

According to that criteria, the next higher rating of 60 
percent is warranted for any of the following:  more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction    with an ejection 
fraction of 30 to 50 percent.                   

Reviewing the clinical findings for this period, these 
indicate that the veteran underwent continuing evaluation and 
treatment for his cardiovascular condition, which 
demonstrated that the at least one of the criteria under DC 
7017 for the next higher rating was satisfied.  The VA 
clinical records obtained from the Washington VA Medical 
Center (VAMC), indicate that in December 2002 the veteran was 
admitted to that facility complaining of chest tightness and 
abdominal pain.              An EKG test then ruled out a 
myocardial infarction.  One of the conditions              
that was found to exist was congestive heart failure, with 
mild fluid overload.             The veteran was administered 
various medications to treat this, and was later discharged.  
In a subsequent statement from Dr. D.L., a cardiologist, 
dated in January 2004, it was indicated one of the veteran's 
ongoing medical conditions   was that of congestive heart 
failure.  

Follow-up evaluation reports from Washington VAMC note an 
admission in       July 2004 at a private hospital for 
treatment of CHF.  Also indicated was an admission in 
February 2004 for evaluation of chest pain, which it is 
plausible    could have had some relationship to later 
instances of CHF.  In August 2004,         he was admitted 
for CHF, and though outside the dates of the present review,     
there was reference to an earlier unspecified admission for a 
similar condition. Based upon the above, there is sufficient 
indication of more than one episode of acute congestive heart 
failure in each of the two years under consideration,           
and resolving any reasonable doubt in the veteran's favor as 
to the nature and frequency of the relevant symptoms.  See 38 
C.F.R. § 4.3.  As indicated, this type of manifestation 
corresponds to a 60 percent rating. 

The propriety of this increased rating having been shown, it 
warrants mention that the maximum assignable 100 percent 
rating is not warranted.  The extent of the findings of 
congestive heart failure were not with the degree of 
frequency greater than that contemplated by the criteria for 
a 60 percent rating, as to suggest a chronic disorder.  
Recently, also, as discussed further below, a June 2005 VA 
cardiologic examiner clarified that he did not believe the 
veteran had chronic congestive heart failure.  During this 
period there is no measurement of record of MET testing,           
so that may not be utilized as a basis to evaluate the 
veteran's condition.  Also,             a December 2002 
report at Washington VAMC of a nuclear medicine stress test 
failed to show left ventricular hypertrophy.  Later records 
of treatment, though,  such as the above-referenced letter 
from Dr. D.L. do identify the occurrence of left ventricular 
hypertrophy and dysfunction.  However, the level of ejection 
fraction determined was no worse than 54 percent at any 
point, and was significantly greater than the 30 percent 
level required to warrant the highest available rating.

So a 60 percent schedular evaluation is warranted from 
January 1, 2002 up until March 1, 2004.





B.	March 2, 2004 to September 13, 2004

For this subsequent time period, the veteran's condition has 
been evaluated at            the level of 60-percent 
disabling.  The maximum 100 percent can be awarded on 
objective symptoms demonstrated, of chronic congestive heart 
failure, of 3 METs  or less (with resulting in dyspnea, 
fatigue, angina, dizziness, or syncope), or         left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.         See 38 C.F.R. § 4.104, DC 7017.            

In accordance with the medical evidence available for this 
period, an August 2004 evaluation at the Washington VAMC 
indicates the veteran was admitted for  atypical chest pain, 
and a diagnosis was rendered, in part, of CHF.  There is no 
assessment of record indicating this condition was chronic in 
nature, and as previously mentioned, a recent assessment 
states this was not the case.    Information concerning MET 
testing and left ventricular dysfunction is likewise absent 
for this approximate six-month interval.  Of note, a nearly 
contemporaneous LVEF test taken on September 14, 2004 did 
show ejection fraction of 60 percent, well above the range 
that would necessarily contemplate the maximum available 100 
percent rating under the rating criteria.  

Accordingly, a 60 percent rating remains the appropriate 
disability evaluation for this particular time period. 

C.	September 14, 2004 to December 14, 2004  

The record further reflects that as of September 14, 2004, 
the veteran was admitted to the Washington Hospital Center 
for a coronary artery surgery to involve repair of the 
coronary artery bypass grafts that had been performed during 
a previous 1998 surgery.  Following this procedure which was 
completed without complications,   the veteran was discharged 
11 days later.  In applying the provisions of DC 7017, the 
maximum 100 percent rating is warranted for the three months 
for convalescence after hospital admission for bypass 
surgery.  It thus follows that a 100 percent rating was 
required to have been assigned from September 14, 2004         
up until December 14, 2004 on the conclusion of the three-
month period specified under the rating criteria. 

D.	December 15, 2004 up until the present

Following the three-month period for convalescence, in 
accordance with the terms of DC 7017, the veteran's condition 
of status-post coronary bypass surgery is to be evaluated on 
its residuals.  A 60 percent rating is already in effect for 
this timeframe.  It remains for consideration whether there 
is evidence to substantiate a higher rating on the objective 
symptoms.

The primary source of information concerning the veteran's 
condition in this regard is that of reports of relevant VA 
examinations.  The veteran underwent a VA cardiology 
examination in June 2005, which indicated that he reported 
having occasional chest pain and shortness of breath since a 
bypass procedure conducted   in 2004.  His blood pressure was 
measured at the level of 126 (systolic) /                   
70 (diastolic).  An electrocardiogram showed a previous 
inferior infarction.  Pulmonary function studies showed 
normal spirometry and flow volume loop.            In regard 
to measurement of the veteran's MET level, a treadmill test 
could not be performed because of his condition at that time.  
It was estimated that based on the veteran's description of 
his own functional capacity that this suggested a MET level 
of approximately 4 or 5.    

In a November 2005 addendum to the June 2005 examination 
report, the examining VA physician explained that the veteran 
did not appear to have chronic congestive heart failure.  

On examination again in May 2006, the veteran was observed to 
have the capability to walk one block before fatigue, 
shortness of breath and tightness in his chest prevented him 
from walking further.  He could slowly climb one flight of 
stairs.   He did complain of intermittent dizziness.  
However, his MET level judging from his history would be 
perhaps 5 to 6.  Cardiac examination revealed a blood 
pressure of 140 / 78.  A recent chest x-ray was reported 
within normal limits.  There was no mention of increased 
pulmonary vasculature or enlargement of the right side of    
the heart.  He had a normal heart size to examination with a 
very large keloid scar running down his mid-sternum from his 
previous bypass surgeries.  There was no evidence of 
congestive heart failure.  It was observed that at that time 
the veteran had arteriosclerotic heart disease, and cerebral 
vascular disease.  A recent EKG study showed an ejection 
fraction of 40 percent, mild global hypokinesis, and mild 
left ventricular hypertrophy.  The valves were normal, and 
there was no mention of increased pulmonary pressure.  
Electrocardiogram further showed sinus bradycardia with 
nonspecific ST-T changes.

Having reviewed these findings, these are generally absent of 
the indication of disability corresponding to the criteria 
for a 100 percent rating.  It was determined on both 
examinations that the veteran did not have congestive heart 
failure that was chronic in degree.  Testing of MET level, 
and where applicable, estimation of   MET level according to 
the veteran's described functional capacity, showed a        
level above the minimum requirement of 3 METs.  The May 2006 
examination further revealed mild left ventricular 
hypertrophy, although with ejection fraction   of 40 percent.  
In addition, while the recently revised criteria for 
evaluating cardiovascular disorders provides that 
hypertension is to be rated separately from other types of 
heart disease (per 71 Fed. Reg. 52,459-60 (Sept. 7, 2006)), 
and a history of hypertension is a component of the veteran's 
disability, here there         would not be realized any 
benefit through a separate evaluation in this regard.        
In order to warrant the minimum compensable rating for 
hypertension, by regulation there must exist evidence of 
diastolic blood pressure predominantly 90-mm or greater, or 
systolic pressure predominantly 160-mm or greater with a 
diastolic  blood pressure less than 90-mm (isolated systolic 
hypertension).  See 38 C.F.R.       § 4.104, DC 7101.  Since 
this has not been demonstrated to be present, a separate 
evaluation for hypertension is not warranted based on the 
facts shown. 

Hence, the 60 percent rating assigned thus far under the 
rating schedule represents the most accurate approximation of 
the severity of the veteran's condition for             the 
time period in question. 



E.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected 
cardiovascular disorder has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by  his current schedular rating.  It is noted in this regard 
that there is the indication      of functional limitation 
attributable to that condition, as recently evidenced on 
examination reports.  However, while there may admittedly 
exist significant constraints upon occupational functioning 
due to service-connected disability, these have already been 
taken into account through the regular schedular rating 
provided.  See 38 C.F.R. § 4.1 (percentage ratings represent 
as far as can be practicably be determined the average 
impairment in earning capacity resulting from service-
connected diseases and injuries).  To the extent also that 
the veteran previously alleged he was unemployable, the RO 
has undertaken appropriate action to determine if he wants to 
pursue a claim for a total disability rating based on 
individual unemployability (TDIU), including sending him a 
formal application, which claim may still be pursued at a 
future point in time.  It also warrants mention that since 
the allegation of unemployability was related to several 
service-connected disabilities, and not only the one at 
issue, there would be no reason to defer consideration of the 
present claim for increase prior to eventual disposition of a 
pending TDIU claim.  See generally, Cox v. Nicholson, 20 Vet. 
App. 563, 572 (2007). 

Furthermore, the veteran's service-connected condition 
likewise has not necessitated frequent periods of 
hospitalization (other than those instances noted above), or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R.            § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996);              Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

F.	Conclusion

Accordingly, the Board is granting a higher 60 percent rating 
for status-post coronary artery bypass grafting from January 
1, 2002 to March 1, 2004, and              100 percent rating 
for that condition from September 14, 2004 to December 14, 
2004.  The claim for increase pertaining to the remaining 
time periods at issue         are being denied.  With regard 
to those components of the veteran's claim for a higher 
rating for which the preponderance of the evidence disfavors 
an increase in service-connected compensation, the benefit-
of-the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 60 percent rating for status-post coronary artery bypass 
grafting, with history of hypertension and angina, from 
January 1, 2002 to March 1, 2004, is granted.

The claim for a higher rating than 60 percent for status-post 
coronary artery bypass grafting, with history of hypertension 
and angina, from March 2, 2004 to  September 13, 2004 is also 
denied.

However, a temporary 100 percent rating for status-post 
coronary artery bypass grafting, with history of hypertension 
and angina, is awarded from September 14, 2004 up until 
December 14, 2004.  

The remaining claim for a higher rating than 60 percent for 
status-post coronary artery bypass grafting, with history of 
hypertension and angina, from December 15, 2004 onwards, is 
denied.





REMAND

Pertinent to the additional claim for higher rating than 30 
percent for restrictive pulmonary disease, this condition has 
been evaluated thus far under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6603 for pulmonary emphysema.                     
In accordance with that criteria, one essential source of 
evaluative information on this respiratory condition is the 
set of results obtained from a pulmonary function test (PFT).  
The veteran most recently underwent a VA respiratory 
examination            in June 2005, and a PFT was completed 
that month as part of the examination procedure.  The report 
of the PFT included documentation with respect to several 
measured entities, including his predicted values of forced 
expiratory volume   (FEV-1) and forced expiratory volume over 
forced vital capacity (FEV-1/FVC), each significant to 
evaluating his condition under the rating criteria.  
Nonetheless, there was no accompanying finding as to 
diffusing capacity of the lung for carbon monoxide (DLCO 
(SB)), another component of the rating formula.  

A recent amendment to 38 C.F.R. § 4.96 on the provisions 
applying to the rating of  pulmonary disorders, indicates 
that in circumstances in which a DLCO (SB) test    is not of 
record, the evaluation process may proceed on alternative 
criteria as long as the examiner explains why the DLCO (SB) 
test would not be useful or valid            in that 
particular case.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006), 
to be codified later at 38 C.F.R. § 4.96(d).  Notably, the 
June 2005 VA examiner addressed this concern, and stated that 
the PFT performed that month was read as being normal, and 
therefore DLCO (SB) (as well as maximum exercise capacity 
studies) were not indicated.  In fact, the measured (FEV-1) 
and (FEV-1/FVC) levels were below    that which would warrant 
a compensable rating, and thus could reasonably be 
characterized as "normal."  So there was more than 
sufficient explanation as to  why those particular PFT 
results were appropriate for rating purposes, without 
necessitating a DLCO (SB) reading.           

However, in continuing to evaluate the veteran for any 
progression in his condition, a more recent PFT was conducted 
in May 2006, which on this occasion showed somewhat lower 
(FEV-1) and (FEV-1/FVC) levels than previously found,               
and sufficient by themselves to warrant a 10 percent rating 
under DC 6603.             A DLCO (SB) test again was not 
performed.  Since, however, the other relevant measurements 
taken would no longer warrant characterization as "normal,"          
the original basis for exclusion of the DLCO (SB) test 
likewise cannot apply.        So another VA respiratory 
examination is required that either includes this    specific 
finding, or explains whether there is an identifiable 
justification for its absence from the relevant examination 
results.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this claim is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the                
Washington VAMC since June 2005.                         
Then associate all records obtained 
with the              claims file.  

2.	Schedule the veteran for a VA 
pulmonary examination to determine the 
current severity of his service-
connected restrictive pulmonary 
disease.          All necessary testing 
should be done to make this 
determination, including a PFT.  The 
examiner should review the results of 
any testing prior to completion of the 
examination report.

The results of the PFT should be 
recorded in the appropriate manner for 
rating purposes, to include:         a) 
the percentage of predicted of FVC; b) 
the percentage of predicted FEV-1; c) 
FEV- 1/FVC;        and d) the 
percentage of predicted of DLCO (SB).         
If for any reason, a DLCO (SB) test has 
not been conducted, or is not 
practical, please indicate whether the 
evaluation process may proceed on 
alternative criteria (i.e., whether a 
DLCO (SB) test would not be useful or 
valid in that particular case).  

The examiner should also determine 
whether the veteran has: a) cor 
pulmonale (right heart failure), or; b) 
pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; c) 
right ventricular hypertrophy, or d) 
episodes of acute respiratory failure, 
or;                    e) a requirement 
of outpatient oxygen therapy; and          
f) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

To facilitate making these important 
determinations, the examiner should 
review the relevant medical history in 
the veteran's claims file, to include 
both      a complete copy of this 
remand and the report of his prior June 
2005 VA respiratory examination.

If an examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are 
provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. §4.2 (2006); 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.	Then readjudicate the veteran's claim 
for a          higher rating than 30 
percent for restrictive pulmonary 
disease, in light of the additional 
evidence obtained.  In adjudicating 
this claim, the RO should also          
indicate its specific consideration of 
the recent revision to 38 C.F.R. § 4.96 
for the rating of respiratory 
disorders, at 71 Fed. Reg. 52,459-60  
(Sept. 7, 2006).  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them time to respond to 
it before returning the claim to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


